Citation Nr: 0724307	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-34  444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals, head injury.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1991 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in January 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In connection with this appeal, the veteran requested a 
hearing before a Decision Review Officer, sitting at the RO.  
A hearing was scheduled for February 2006.  At the veteran's 
request, the hearing was rescheduled for April 2006.  The 
veteran subsequently cancelled his hearing and indicated that 
he was unlikely to be able to attend a hearing.  He requested 
that his appeal be forwarded to the Board.  No further 
communication from the veteran regarding such hearing has 
been received.  Therefore, the Board considers the veteran's 
hearing request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2006). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2.  Clear and unmistakable evidence shows that residuals, 
head injury preexisted service, and clear and unmistakable 
evidence shows that residuals, head injury were not 
aggravated by service.  







CONCLUSION OF LAW

Residuals, head injury were not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in September 2004, 
prior to the unfavorable AOJ decision issued in January 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
September 2004 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration, and 
requested that the veteran provide any evidence in his 
possession that pertains to the claim.  Therefore, the Board 
finds that the veteran was fully informed in accordance with 
VCAA.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, an April 2006 letter issued to the 
veteran advised him of the evidence necessary to establish 
entitlement to a disability rating and an effective date for 
the disability on appeal.  Although this notice was provided 
subsequent to certification of the appeal to the Board, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, and an August 1993 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  At his 
1993 VA examination, the veteran indicated that he had 
received treatment at a community counseling center in 
February 1991, but he provided no further identifying 
information for such records.  Additionally, the veteran 
indicated that he is not currently receiving treatment.  
Therefore, the veteran has not adequately identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran's residuals, head injury are a result of his military 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran over a decade 
following his discharge from service.  As the medical records 
related to the veteran's in-service treatment for a 
psychiatric disorder are absent evidence of complaints, 
treatment, or diagnoses referable to a head injury, either 
prior to or during service, there is no competent basis upon 
which to conclude that the veteran's residuals, head injury 
were aggravated during service.  In addition, no competent 
medical evidence suggesting such causal connection has been 
submitted or identified by the veteran.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision. 

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

The veteran contends that he suffered a head injury when he 
fell from a horse in 1983, and that such head injury was 
aggravated during service.  Specifically, he contends that he 
had no difficulties with residuals from this injury until 
service.  As such, he contends that service connection is 
warranted for residuals of his head injury.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his June 1990 enlistment 
examination, the veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner, supra. 

However, clear and unmistakable evidence that the injury or 
disease preexisted service may rebut this presumption.  In 
this regard, the veteran submitted medical records from 
Mississippi Baptist Medical Center dated in September 1983.  
Such records confirmed that the veteran suffered a head 
injury when he fell from a horse prior to service.  
Therefore, the Board finds that the presumption of soundness 
is rebutted, and the Board's analysis now turns to whether or 
not the veteran's preexisting residuals, head injury were 
aggravated during service. 

The veteran's service medical records are silent with regard 
to diagnoses referable to the veteran's preexisting 
residuals, head injury.  June 1992 records note a pre-service 
history of violent behavior and depression.  July 1992 
records show the veteran experienced angry outbursts in 
service.  Records from August 1992 state that the veteran had 
a longstanding disorder of character and behavior of such 
severity as to interfere with his ability to serve.  The 
veteran was diagnosed with personality disorder, not 
otherwise specified, with borderline and antisocial traits, 
which was reflected on his September 1992 separation 
examination.  However, no records relate the veteran's 
personality disorder symptomology to his preexisting 
residuals, head injury.  

Service medical records are also negative for any in-service 
injury to the head.  An October 1991 record indicates that 
the veteran fell on his head while doing back flips, but the 
injuries noted were to the neck and shoulder.  No 
neurological symptoms were found.

Post-service records show a diagnosis of dysthymia.  At an 
August 1993 VA examination, the examiner stated that the 
veteran had a two-and-a-half year history of recurrent 
depression, with no significant depressive symptoms at the 
time.  He also indicated that longitudinal examination of the 
patient might reveal a personality disorder, but there was no 
evidence at the time to warrant that diagnosis.  The examiner 
determined that the veteran's medical history and review of 
systems were non-contributory to his dysthymia.  

Private treatment records also show the presence of 
psychiatric symptomology, though they provide no diagnosis.  
A 1995 statement by J.M.S. indicates that the veteran has 
emotional instability, low frustration tolerance, anxiety, 
depression, and low self-esteem, problems that have become 
worse due to stress.  The statement does not provide a 
diagnosis, but indicates that his symptoms are the result of 
traumatic brain injury.  An undated statement by D.S., 
received by the RO in December 2004, shows that the veteran 
was determined eligible for a vocational rehabilitation 
program in 1997 based on dementia secondary to a traumatic 
brain injury.  D.S. stated that the veteran had functional 
limitations of anxiety, tension control, tolerance to 
frustration, abstract thinking, and verbal memory, but was 
showing excellent progress toward improved quality of life.  
D.S. also does not provide a diagnosis, but states that the 
onset of the veteran's impairing condition was in January 
1983, secondary to a fall.  Although both statements indicate 
that the veteran's psychiatric symptomology at the time were 
residuals of his 1983 head injury, neither states that the 
symptoms he was experiencing were the result of in-service 
aggravation of the preexisting residuals of his head injury.    

The veteran has indicated that he is not currently under the 
care of a physician, and as discussed above, a VA examination 
is not warranted.  Therefore, there is no further medical 
evidence for consideration.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
residuals, head injury.  Initially, the Board notes that the 
only treatment records during service relevant to the 
veteran's psychiatric symptomology refer to a personality 
disorder, not otherwise specified, with borderline and 
antisocial traits.  These records do not relate any of the 
veteran's in-service symptomology to his preexisting head 
injury.  Further, even if the veteran had a current diagnosis 
of personality disorder, personality disorders are considered 
to be congenital or developmental disabilities for which 
service connection may not be granted.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2006).  Therefore, any disability 
resulting from the veteran's personality disorder cannot be 
service-connected.  Id.

Although the veteran had a post-service diagnosis of 
dysthymia and has been treated for psychiatric symptomology 
that was determined to have been residual to his head injury, 
there is no competent evidence linking such symptomology to 
the veteran's military service.  Specifically, no evidence 
indicates that such symptomology is the result of in-service 
aggravation of the veteran's preexisting residuals, head 
injury.  Although J.M.S. and D.S. relate the veteran's post-
service psychiatric symptomology to his head injury, neither 
opines that the veteran's residuals, head injury were 
aggravated in service.  Further, the 1993 VA examiner stated 
that the veteran's medical history was non-contributory to 
his dysthymia.  

Finally, the Board notes that the veteran is not currently 
receiving medical treatment for residuals, head injury.  
Therefore, he does not have a current diagnosis.  Nor is 
there evidence that the veteran has had continual 
symptomology related to his residuals, head injury.  The last 
medical evidence of record, although undated, refers to 
treatment in 1997.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Additionally, as 
noted above, recurrence or temporary flare-ups of symptoms do 
not constitute a permanent increase in severity that can 
support a claim for service-connected aggravation of a 
preexisting disability.  Davis, supra; see Jensen, supra; 
Hunt, supra.  

Therefore, the Board finds that there is clear and 
unmistakable evidence that there was no increase in severity 
of the veteran's residuals, head injury during service.  
Accordingly, the presumption of soundness is rebutted and the 
veteran's residuals of head injury pre-existed service.  
Further, when there is no increase in severity, there is no 
presumption of aggravation during service.  Verdon v. Brown, 
8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  On the basis of the 
above analysis a preponderance of the evidence is against a 
finding that the veteran's residuals, head injury underwent 
any increase in severity during service.

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his post-service 
residuals, head injury.  However, this is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there 
is clear and unmistakable evidence that the veteran's 
residuals, head injury preexisted service, and there is clear 
and unmistakable evidence that his residuals, head injury 
were not aggravated by service, service connection is not 
warranted on the basis that the disability pre-existed 
service and was not aggravated during service. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals, head injury.  Therefore, his claim 
must be denied.


ORDER

Entitlement to service connection for residuals, head injury 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


